DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered. 
Claim Objections
Claims 9 is objected to because of the following informalities:  the “chamber” in line 3 should be deleted.  Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  primary component" in claim 1; "a secondary component" in claim 1; and "attachment devices" in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 22-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the primary subchamber and the secondary subchamber are configured to be permanently connected" in lines 1-3. Independent Claim 1 which claim 6 depends from requires the primary subchamber and the secondary subchamber to be separable. Thus, it is not clear how the primary subchamber and the secondary subchamber are separable and also permanently connected. Appropriate correction is required.
Claims 22-23 and 26 recite the limitation "The network of single-use chambers" in line 1.  There is insufficient antecedent basis for this limitation in the claims. For examination purposes, claims 22-23 and 26 are treated to depend from claim 9 since 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 9, 21-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauling et al (previously cited, US 2012/0100605) (hereinafter “Kauling”) in view of Williams et al. (previously cited, US 2010/0230950) (hereinafter “Williams”) and Kelly et al. (previously cited, US 2009/0311776).
Regarding claims 1 and 21, Kauling discloses a device for cultivating cells, comprising:  	a single-use chamber (Fig. 1: single use container), the single-use chamber connectable to at least one additional single-use chamber by coupling means to form a network of single-use chambers for performing upstream and downstream processing of biological material (the container (1) of Kauling is coupled to fluid lines and thus can be connected to additional single-use chamber), the single-use chamber comprising:  	a primary subchamber (FIG. 6: first interior space (40) of the container 1) containing at least one primary component (FIG. 6: deformable receptacle 100) configured to perform an operation comprising at least one of generation and handling of a biological material (container (1) includes a first interior space (40) configured to receive a primary component (reactor 100) for culturing cells; the reactor (100) is capable of generating and handling of a biological material, i.e. providing optimum environmental conditions for cell culture; see FIGS. 1-10; ¶¶ [0017] and [0107]-[0111]);   	a secondary subchamber containing a secondary component configured to support the operation of the at least one primary component (container (1) further includes a second interior spacing (channel 30, corresponds to the instant second In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   	Assuming arguendo that the single-use chamber of Kauling does not include attachment devices, the reference of Kauling, however, does disclose wherein the secondary subchamber (30) includes connection lines, e.g., hoses and sensor data lines, extending along the secondary subchamber and coupled to an upper end of the secondary chamber (30) so as to couple the primary subchamber to an external element such as a sensor data collector while sealing the secondary subchamber from the outside world (see ¶¶ [0057], [0064]-[0065], [0084] and [0118]).   	Kelly discloses a bioreactor comprising an upper plate (16) having a plurality of connectors connected to external elements such as a gas source (e.g., Luer fittings (30a); see Kelly at ¶ [0037]-[0038]; FIG. 1).  	In view of Kelly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the connectors of Kelly with the secondary subchamber containing the connection lines extending to the upper end of structure
Regarding claim 3, the primary subchamber and secondary subchamber of modified Kauling is structurally the same as the primary subchamber and secondary subchamber and thus fully capable of being sterilized via different sterilization methods.
Regarding claim 4, the primary subchamber of the single-use chamber of modified Kauling can be sterilized while the secondary subchamber remains unsterilized, depending on the type of the process being carried out.
Regarding claim 7, modified Kauling does not explicitly wherein the single-use chamber includes a tertiary subchamber containing at least one of a connection to equipment external to the single-use chamber and a tertiary component, wherein the external equipment and the tertiary component are configured to support the operation of the at least one primary component. However, modified Kauling does disclose wherein the single-use chamber includes at least two interior chambers, wherein at least one of the interior chambers (30) is configured to connect to external equipment (see Kauling, FIG. 2a and ¶ [0084]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have duplicated the interior chambers of modified Kauling for the purpose of connecting the reactor in the container to additional equipment so as to optimize the cell culture and to collect the cultured cells. 	It is noted that the external equipment and secondary component are not positively recited in the claims.
Regarding claim 9, Kauling discloses a device for cultivating cells, comprising:  	a single-use chamber (Fig. 1: container 1), comprising:  	a primary subchamber (FIG. 6: first interior space (40) of the container 1) In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).    	Assuming arguendo that the single-use chamber of Kauling does not comprise the claimed attachment devices, the reference of Kauling, however, does disclose wherein the secondary subchamber (30) includes connection lines, e.g., hoses and structure rather than function (see MPEP 2114). Furthermore, the intended uses of the single-use chamber do not further define any structural features to the single-use chamber but rather only define how the single-use chamber may be used. The prior art discloses all of the structural features of the claimed single-use chamber and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 22, the primary subchamber and secondary subchamber of modified Kauling are structurally the same as the primary subchamber and secondary subchamber and thus fully capable of being sterilized via different sterilization methods.
Regarding claim 23, 
Regarding claim 26, modified Kauling does not explicitly wherein the single-use chamber includes a tertiary subchamber containing a tertiary component configured to support the operation of the at least one primary component. However, modified Kauling does disclose wherein the single-use chamber includes at least two interior spacing, wherein at least one of the interior spacing (30) is configured to connect to external equipment (see Kauling, FIG. 2a and ¶ [0084]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have duplicated the interior spacing of modified Kauling for the purpose of connecting the reactor in the container to additional equipment so as to optimize the cell culture and collection of cells. 	It is noted that the external equipment and secondary component are not positively recited in the claims.
Response to Arguments
Applicant's arguments filed on January 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues that:  	“the Kauling et al. reference teaches a device with an interior space that can receive an inner wall 34 for dividing the interior space into two separate regions. Removal of the inner wall enables the two regions of the interior space to communicate with one another and to act as one. However, the Kauling et al. reference has no suggestion of primary and secondary subchambers that are configured to be connected to each other.” See paragraph bridging pages 9 to 10 of the Remarks filed on 01/19/2021.
Examiner respectfully disagrees. The secondary subchamber (channel 30) of Kauling is formed between two spaced-apart walls (34,35). See paragraphs 62, 65, 113 and FIG. 6 of Kauling. Paragraphs 62 and 65 state that both walls (34,35) can be removed from the single-use chamber so as to allow the primary component (reactor 100) to be introduced into the primary subchamber through a side opening. In view of above, the walls forming the secondary components (channel 30) can be separated from the primary subchamber (container 1). Moreover, making parts separable or rearranging parts is prima facie obvious absent evidence to the contrary.  M.P.E.P. § 2144.04 VI (C). As such, it is respectfully submitted that Kauling reference meets a primary subchamber that is separable from a second subchamber.   	Furthermore, the reference of Kelly is cited for disclosing attachment devices that are capable of linking and holding the single-use chamber with additional equipment such as additional single-use chamber.
To overcome the current rejection, it is suggested to add additional features of the claimed single-use chamber to the claims to further distinguish and define Applicant’s invention over the prior art. It is further suggested to structurally clarify as to the components of the single-use chamber defining the primary subchamber and secondary subchamber. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corten (US 2015/0151892) disclose a single-use chamber comprising a primary subchamber and a secondary subchamber (see FIGS. 1 and 11-15). 	 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799